 



Exhibit 10.37
January 22, 2008
Mr. Richard Pyle
c/o Town Sports International Holdings, Inc.
5 Penn Plaza — 4th Floor
New York, NY 10001
Dear Richard:
     This letter agreement (the “Agreement”) confirms the terms that Town Sports
International, LLC (the “Company”) is offering you in connection with your
resignation from the employ of the Company and its affiliates from all officer
and other positions that you currently hold with the Company and its affiliates,
including Town Sports International Holdings, Inc. (“TSI Holdings”). The
payments and benefits offered to you under this Agreement are made in
consideration for the promises and obligations you undertake by signing this
Agreement, specifically the non-solicitation and non-compete obligations set
forth in Section 12 of this Agreement.
     1. Resignation Date. The effective date of your resignation from the employ
of the Company and its affiliates in all capacities shall occur on March 31,
2008 (the “Resignation Date”). During the period from the date hereof through
the Resignation Date, you shall continue to be an employee of the Company having
such duties and responsibilities as determined by the Chief Executive Officer
and you shall receive your base salary at the rate in effect on the date hereof,
participate in the Company’s benefit plans in accordance with their terms and
your options to purchase TSI Holdings common stock shall remain outstanding and
continue to vest. You shall be paid for any accrued, but not taken, PTO
(personal time off) days in accordance with the Company’s prevailing payroll
practices.
     2. Separation Benefits. In return for your agreement to and compliance with
your commitments and obligations set forth in this Agreement following your
execution and delivery of this Agreement, and subject to the terms of this
Agreement:
     (a) The Company shall continue to pay you the equivalent of your base
salary pay rate (at the rate in effect on the Resignation Date) for a period
commencing on the Resignation Date and ending on August 31, 2008 (the
“Transition Period”), payable in accordance with the Company’s prevailing
payroll practices and subject to deduction for all required income and payroll
taxes.
     (b) You shall be entitled to receive an amount equivalent to a pro rata
portion of your annual bonus (based upon the percentage of the fiscal year that
shall have elapsed through the Resignation Date under the terms of the Company’s
Bonus Plan for 2008 that you would have been entitled to receive had you
remained in the employ of the Company through the payment date of such 2008
bonus based upon the Company’s actual results for 2008, which amount shall be
payable at such time as bonuses are paid to the Company’s employees generally.
This bonus

 



--------------------------------------------------------------------------------



 



payment shall be subject to all other terms of the Company’s Bonus Plan for 2008
and shall be and subject to deduction for all required income and payroll taxes
     (c) The Company shall continue your health and dental coverage (or provide
comparable substitute coverage), and continue to pay that portion of the premium
that it pays for active employees at such times as the Company makes such
payments for its active employees on a monthly basis until the earlier of
March 31, 2013 and the date on which you are eligible for coverage under another
comparable plan. You agree to promptly notify the Company in writing in the
event that you are eligible for coverage under another such plan. You agree that
this period of coverage shall run concurrently with the Company’s obligations
pursuant to COBRA and the Company may require you to elect COBRA for the
applicable period.
     (d) During the Transition Period, each of you, your wife and children may
continue Passport Memberships (or its equivalent) at no cost (provided however
that such memberships shall cease in the event you commence employment or a
consulting role with a competitor of the Company or in the event of your
material breach of this Agreement). The aforementioned memberships are subject
to all of the Company’s membership rules, regulations and policies currently in
effect and as may be amended from time to time (the “Rules”).
     (e) During the Transition Period, you agree to be available to the Company
to provide certain consulting and advisory services at such times as may be
reasonably requested by the Company. The Company will reimburse you for any
reasonable out-of-pocket expenses incurred by you in connection with the
performance of such services; provided that such expenses shall not be required
to be incurred by you, and shall not be reimbursed, unless such expenses have
been approved in writing in advance by the Chief Executive Officer or Chief
Financial Officer of the Company.
     3. Consulting Engagement.
     (a) You hereby agree to serve, and the Company hereby agrees to retain you,
as a consultant to the Company for the period (the “Consulting Period”)
beginning September 1, 2008 through and including August 31, 2009, provided that
the Consulting Period may be terminated prior to the aforementioned expiration
date by either party upon 30 days prior written notice without any further
liability. Your services hereunder during the Consulting Period will consist of
such consulting and advisory services, and will be provided at such times, as
may be reasonably requested from time to time by the Company. The Company will
reimburse you for any reasonable out-of-pocket expenses incurred by you in
connection with the performance of such consulting and advisory services;
provided that such expenses shall not be required to be incurred by you, and
shall not be reimbursed, unless such expenses have been approved in writing in
advance by the Chief Executive Officer or Chief Financial Officer of the
Company.
     (b) In consideration for the consulting services to be performed hereunder
and for entering in the Release set forth in Section 4, below, the Company will
pay you a monthly fee of five thousand dollars ($5,000). Such payments shall
commence on September 30, 2008 and shall be payable in arrears on the last day
of each month, pro rated for the number of days elapsed in any month in which
the Consulting Period is earlier terminated. In addition, during the Consulting

2



--------------------------------------------------------------------------------



 



Period, each of you, your wife and children may continue Passport Memberships
(or its equivalent) at no cost (provided however that such memberships shall
cease in the event you commence employment or a consulting role with a
competitor of the Company or in the event of your material breach of this
Agreement). The aforementioned memberships are subject to all of the Rules.
     (c) You understand that, as a consultant, you will not be entitled to
receive benefits available to Company employees, including, but not limited to,
health, dental, life and disability insurance and participation in any 401(k)
plan except by virtue of Section 2 above. In addition, you shall be responsible
for the payment of taxes and the Company shall not withhold any amounts in
satisfaction of such taxes, unless required to do so by law. You further agree
that if any portion of the consulting fee is deemed by the Internal Revenue
Service, or any other federal or state governmental agency, to be taxable and to
have been subject to withholding, you will pay all taxes, as well as all
penalties and interest, the Company is found to owe and you will indemnify,
defend and hold the Company harmless with respect to any claims, demands,
actions or causes of action relating to liability for, and/or collection of, any
such taxes, penalties and/or interest.
     (d) Nothing contained in this Agreement shall be construed as creating an
agency relationship between you and the Company and, without the Company’s prior
written consent, you shall have no authority hereunder to bind the Company or
make any commitments on the Company’s behalf. You shall not take any action in
connection with the rendering of your services hereunder which you reasonably
believe would cause any third party to assume that you have such authority.
     4. Release.
     (a) In consideration of the obligations contained in Section 2 of this
Agreement and for other valuable consideration, you (for yourself, your heirs,
legal representatives, executors or administrators (collectively, your
“Representatives”)) hereby release and forever discharge the Company, TSI
Holdings, their respective subsidiaries and affiliates and each of their
respective officers, employees, directors and agents (collectively, the
“Released Parties”) from any and all claims and rights which you may have
against them, and you hereby specifically release, waive and forever hold them
harmless from and against any and all such claims, liability, causes of action,
compensation, benefits, damages, attorney fees, costs or expenses, of whatever
nature or kind and whether known or unknown, fixed or contingent, and by reason
of any matter, cause, charge, claim, right or action whatsoever, which have
arisen at any time up to and including the date of execution of this Agreement,
including, but not limited to, those arising during or in any manner out of your
employment with, or your resignation from, the Company, or anything else that
may have happened up to and including the day you sign this Agreement. The
rights, claims, causes of action, and liabilities that you are releasing and
waiving include, but are not limited to, those that concern, relate to, or might
arise out of the following: salary, overtime, bonuses, equity and severance
arrangements, benefit plans; and commissions; tort; breach of express or implied
contract or promise; harassment, intentional injury or intentional tort, fraud,
misrepresentation, battery, assault, defamation, breach of fiduciary duty, tort
or public policy claims, whistleblower claims, negligence (including negligent
hiring, retention and/or

3



--------------------------------------------------------------------------------



 



supervision), wrongful or retaliatory discharge, infliction of emotional injury,
or any other facts or claims; retirement, stock option or any other benefits;
the Equal Pay Act (29 U.S.C. §206(d), et seq.); the Age Discrimination in
Employment Act (ADEA) (29 U.S.C. §621, et seq.); Title VII of the Civil Rights
Act of 1964 (42 U.S.C. §2000e, et seq.); ERISA (the Employee Retirement Income
Security Act of 1974 (29 U.S.C. §1001, et seq.) other than any vested ERISA
benefit; COBRA (the Consolidated Omnibus Budget Reconciliation Act of 1986, 29
U.S.C. §21161, et seq.); the federal WARN Act; the American with Disabilities
Act (42 U.S.C. §12101, et seq.); the National Labor Relations Act and the Labor
Management Relations Act, 29 U.S.C. §141 et seq.; the Family and Medical Leave
Act (29 U.S.C. §2601, et seq.); the United States Constitution; the Civil Rights
Act of 1991; the Civil Rights Acts of 1866 or 1871 (42 U.S.C. §§1981,1983,1985,
et seq.); retaliation under any federal, state, or local law; any claims for
costs or attorney fees; the fair employment practices (FEP) laws and
employment-related laws of any federal, state, or local jurisdiction (including
the New York State Human Rights Law, New York Administrative Code), and any
other federal, state, city, county or other common law, law, or ordinance,
including but not limited to those where you work and/or reside.
     (b) Notwithstanding the foregoing, the release set forth in Section 4(a)
and the release referenced in Section 4(e), shall not apply to (i) the
obligations of the Company under this Agreement, (ii) your vested benefits under
the Company’s 401(k) plan, and (iii) the Company’s obligations under the Option
Plans (as defined and set forth below in Section 5), and any related option
agreement. You further agree that the payments and benefits described in this
Agreement shall be in full satisfaction of any and all claims for payments or
benefits, whether express or implied, that you may have against the Company, TSI
Holdings or any of their respective subsidiaries or affiliates arising out of
your employment relationship, your service as an employee or officer of the
Company, TSI Holdings or any of their respective subsidiaries or affiliates and
your resignation therefrom. You hereby acknowledge and confirm that you are
providing the release and discharge set forth in this Section 4 only in exchange
for consideration in addition to anything of value to which you are already
entitled.
     (c) You represent and agree that you have not filed any lawsuits against
any Released Party, or filed or caused to be filed any charges or complaints
against any Released Party with any municipal, state or federal agency charged
with the enforcement of any law. Pursuant to and as a part of your release and
discharge of the Released Parties, you agree, to the maximum extent permitted by
applicable law, not to sue or file a charge or complaint against any Released
Party in any forum or assist or otherwise participate willingly or voluntarily
in any claim, suit, action, investigation or other proceeding of any kind which
relates to any matter that involves any Released Party, and that occurred up to
and including the date of your execution of this Agreement, unless as required
to do so by court order, subpoena or other directive by a court, administrative
agency or legislative body, other than to enforce this Agreement. With respect
to the claims you are waiving herein, you are waiving any right to receive money
or any other relief in any action instituted on your behalf by any other person,
entity or government agency.
     (d) Nothing in this release shall affect the Company and TSI Holdings’
obligation to indemnify, defend and hold you harmless to the fullest extent
allowable by applicable law and their respective charter and by-laws with
respect to your acts or omissions in your capacity as an officer of the Company,
TSI Holdings and their respective subsidiaries and affiliates. The

4



--------------------------------------------------------------------------------



 



Company shall continue to maintain directors’ and officers’ liability insurance
with respect to actions or omissions by you as an officer of TSI Holdings, the
Company (or any of its subsidiaries) to the fullest extent permitted by law in
the same manner that it maintains such insurance for other officers and
directors.
     (e) As a further condition to the payments under Section 2, on or
subsequent to the Resignation Date. you shall execute a release of claims
covering the period through the Resignation Date in substantially the form of
this Section 4.
     5. Options. Your options to purchase TSI Holdings common stock granted
pursuant to the 2004 Stock Option Plan, as amended, and the 2006 Stock Option
Incentive Plan, as amended (collectively, the “Option Plans”) to the extent
vested as of the Resignation Date, shall remain outstanding for the
post-termination exercise period specified in Option Plans and the applicable
option agreements. Such vested options will expire at the conclusion of such
post-termination exercise period to the extent not previously exercised. That
portion of the stock options that remain unvested as of the Resignation Date
shall be forfeited on the Resignation Date without any payment.
     6. Club Membership. Commencing at the conclusion of the Consulting Period,
each of you, your wife and children may continue a lifetime Passport Membership
at no cost (provided however that such memberships shall cease in the event you
commence employment or a consulting role with a competitor of the Company or in
the event of your material breach of this Agreement). The aforementioned
membership is subject to all of the Rules.
     7. No Other Compensation or Benefits. Except as otherwise specifically
provided herein, you shall not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit programs or
arrangements of the Company, TSI Holdings or any of their respective
subsidiaries or affiliates on or after the Resignation Date.
     8. Return of Company Property. On or prior to the Resignation Date, you
agree to deliver to the Company all Company property and equipment in your
possession or control, including, but not limited to, any and all records,
manuals, customer lists, notebooks, computers, computer programs and files,
Company credit cards, papers, electronically stored information and documents
kept or made by you in connection with your employment and you shall not retain
any copies thereof. You also agree to leave intact all electronic Company
documents or files, including those that you developed or helped develop. You
are required to return all such property whether or not you sign this Agreement.
Notwithstanding the foregoing, you shall be permitted to retain the cell phone
(and number) provided by the Company, at your expense after the Resignation Date
if you so choose.
     9. Breach. You acknowledge and agree that, notwithstanding any other
provision of this Agreement, in the event you breach this Agreement, including
without limitation your commitments within Sections 11 and 12 of this Agreement,
the Company is entitled to appropriate injunctive relief (which shall also apply
to threatened breaches of this Agreement) and retains the right to recoup any
and all payments and benefits provided for in this Agreement, any damages
suffered by the Company, plus reasonable attorneys’ fees incurred in connection
with such recovery and, to the extent that such payments and/or benefits have
not been fully

5



--------------------------------------------------------------------------------



 



made to you, the Company reserves its rights to stop all such future payments
and/benefits. You agree that in the event you bring a claim covered by the
release in Section 4 (including the release described in Section 4(e)) in which
you seek damages against the Company or any other Released Party or in the event
you seek to recover against any of such entities in any claim brought by a
governmental agency on your behalf, this Agreement shall serve as a complete
defense to such claims.
     10. Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
     11. Nondisclosure of Confidential Information. You acknowledge and agree
that in the course of your employment with the Company, you have acquired
certain Confidential Company Information which you knew or understood was
confidential or proprietary to the Company and which, as used in this Agreement,
means: information belonging to or possessed by the Company which is not
available in the public domain, including, without limitation (i) information
received from the customers, suppliers, vendors, employees or agents of the
Company under confidential conditions; (ii) customer and prospect lists, and
details of agreements and communications with customers and prospects;
(iii) sales plans and projections, product pricing information, acquisition,
expansion, marketing, financial and other business information and existing and
future products and business plans of the Company; (iv) the Company’s
confidential accounting, tax, or financial information, results, procedures and
methods; (v) information relating to existing claims, charges and litigations;
(vi) sales proposals, demonstrations systems, sales material; and (vii) employee
information (including, but not limited to, personnel, payroll, compensation and
benefit data and plans), including all such information recorded in manuals,
memoranda, projections, reports, minutes, plans, drawings, sketches, designs,
formula books, data, specifications, software programs and records, whether or
not legended or otherwise identified by the Company as Confidential Information,
as well as such information that is the subject of meetings and discussions and
not recorded. You understand that such Confidential Company Information has been
disclosed to you for the Company’s use only. You understand and agree that you
(i) shall not disclose or communicate Confidential Company Information to any
person or persons; and (ii) shall not make use of Company Confidential
Information on your own behalf, or on behalf of any other person or persons. You
shall give immediate notice to the Company if you are ordered by a court or
otherwise compelled by law to reveal any Confidential Company Information to any
third party. In view of the nature of your employment and the nature of the
Company Confidential Information to which you have had access to (and shall
continue to have access to through the Consulting Period), you acknowledge and
agree that any unauthorized disclosure to any person or persons of Company
Confidential Information, or other violation or threatened violation of this
Agreement shall cause irreparable damage to the Company and that, therefore, the
Company shall, in addition to any other available remedy, be entitled to an
injunction prohibiting you from any further disclosure, attempted disclosure,
violation or threatened violation of this Agreement.

6



--------------------------------------------------------------------------------



 



     12. Non-Compete and Non-Solicitation.
     (a) In consideration of the monetary payments and other benefits received
pursuant to Section 2 above, you agree that from the date hereof through two
years following the end of the Consulting Period (the “Restricted Period”), you
shall not directly or indirectly own, manage, control, participate in, consult
with, be employed by, render services for, or in any manner engage in, any
business competing directly or indirectly with the business as now or hereafter
conducted by the Company or the businesses which are logical extensions of the
Company’s current business, within any metropolitan area in which the Company
engages or has definitive plans to engage in such business during the Consulting
Period (a, “Competitor”); provided, that you shall not be precluded from
purchasing or holding publicly traded securities of any such entity so long as
you hold less than 2% of the outstanding units of any such class of securities
and have no active participation in the business of such entity. Notwithstanding
the foregoing, you hereby agree that you shall not directly or indirectly own,
manage, control, participate in, consult with, be employed by, render services
for any Competitor in the United States that had revenues during the preceding
year of at least $30 million or any of the following entities: Crunch, 24 Hour,
Equinox, NY Health and Racquet Club, LA Fitness, Sport & Health, Lifetime
Fitness or Bally’s Total Fitness (or any of their successors) for three years
following the end of the Consulting Period.
     (b) In consideration of the payments and benefits received pursuant to this
Agreement, you agree that through the Restricted Period, you shall not:
(i) induce or attempt to induce any employee or consultant of the Company to
leave the employ or services of the Company, or in any way interfere with the
relationship between the Company and any employee or consultant thereof; or (ii)
hire any person who was an employee of the Company at any time during your
employment period for a position which would compete with the business of the
Company in the Company’s markets as of the date hereof, except for such
employees who have been terminated for at least six months.
     (c) In consideration of the payments and benefits received pursuant to this
Agreement, you agree that through the Restricted Period, you shall not, directly
or indirectly: (i) solicit or attempt to enter into a contractual relationship
with any customer, supplier, vendor, licensee, franchisee or other business
relation of the Company, which relationship will have an adverse impact on the
Company in a market in which the Company does business during the Consulting
Period, without prior approval from the Company; or (ii) induce or attempt to
induce any customer, supplier, vendor, licensee, franchisor or other business
relation of the Company to cease doing business with the Company, or in any way
interfere with the relationship between any such customer, supplier, vendor,
licensee, franchisor or business relation, on the one hand, and the Company, on
the other hand.
     13. Non-Disparagement; Cooperation.
     (a) You understand and agree that as a condition for payment to you of the
consideration herein described, you, on your behalf and on behalf of your
Representatives, shall not (and your Representatives shall not) at any time
engage in any form of conduct, or make any statements or representations that
disparage or otherwise impair the reputation, goodwill, or

7



--------------------------------------------------------------------------------



 



commercial interests of the Company, its management, stockholders, subsidiaries,
parent, and/or other affiliates.
     (b) From and after the Resignation Date, you shall (i) cooperate in all
reasonable respects with the Company and its affiliates and their respective
directors, officers, attorneys and experts in connection with the conduct of any
dispute, action, proceeding, investigation or litigation involving the Company
or any of its affiliates, including, without limitation, any such dispute,
action, proceeding, investigation or litigation in which you are called to
testify and (ii) promptly respond to all reasonable requests by the Company and
its affiliates relating to information concerning the Company which may be in
your possession. The Company shall, as a condition to your obligations under
this Section 13(b), reimburse you for any reasonable out of pocket expenses
incurred as a result of such cooperation, provided that such expenses have been
approved in writing in advance by an executive officer of the Company.
     14. Applicable Law. This Agreement shall be interpreted and construed by
the laws of the State of New York, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the State of New York, or, if appropriate, a
federal court within New York (which courts, together with all applicable
appellate courts, for purposes of this agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this Agreement or the subject matter hereof.
     15. Entire Agreement/Severability. You understand and agree that this
Agreement contains the entire understandings and agreements between the parties
hereto with respect to the subject matter hereof. For avoidance of doubt,
nothing contained herein shall have any effect on your rights and obligations
under the Registration Rights Agreement, dated February 4, 2004, as amended. The
parties agree that this Agreement may not be modified, altered or changed except
by a written agreement signed by the parties, hereto. If any provision of this
Agreement is held by a Court to be invalid, the remaining provisions shall
remain in full force and effect.
     16. Acceptance. You shall have twenty-one (21) days from the date set forth
above to consider the terms of this Agreement. In order to receive the benefits
and payments provided for by Section 2 of this Agreement and for the Company to
retain you as a consultant, you must execute this Agreement, have your signature
notarized and return the executed Agreement to the Company, addressed to the
Company, Attention: General Counsel, at the address specified in Section 22 so
that it is received any time on or before the expiration of the 21-day period.
After executing the Agreement, you shall have seven (7) days (the “Revocation
Period”) to revoke it by indicating your desire to do so in writing addressed to
and received by the General Counsel at the address set forth in Section 22 no
later than the seventh (7th) day following the date you executed the Agreement.
In the event you do not accept this Agreement or in the event you revoke this
Agreement during the Revocation Period, the obligations of the Company to make
the payments and provide the benefits set forth herein shall automatically be
deemed null and void. No payments or benefits shall be paid or provided under
Section 2 of this Agreement until the Resignation Date, provided that you signed
this Agreement, and the Revocation Period has expired without a revocation by
you.

8



--------------------------------------------------------------------------------



 



     17. Voluntary Assent. By your signature on this Agreement, you affirm and
acknowledge that:
          (i) you have read this Agreement, and understand all of its terms,
including the full and final release of claims set forth in Section 4;
          (ii) you have voluntarily entered into this Agreement and that you
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement;
          (iii) the only consideration for signing this Agreement is as set
forth herein and that the consideration received for executing this Agreement is
greater than that to which you may otherwise be entitled;
          (iii) you have been given the opportunity and you have been advised by
the Company to have this Agreement reviewed by your attorney and/or tax advisor;
and
          (iv) you have been given up to twenty-one (21) days to consider this
Agreement and that you understand that you have seven (7) days after executing
it to revoke it in writing, and that, to be effective, such written revocation
must be received by the Company within the seven (7) day Revocation Period.
     18. No Admission. Nothing contained in this Agreement, or the fact of its
submission to you, shall constitute or be construed as an admission of liability
or wrongdoing by either party.
     19. Counterparts. The Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.
     20. Taxes; Section 409A. It is intended that the payments provided for
herein are intended to comply with the terms of Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder. In the event, however, that any such payments are determined to be
subject to Section 409A, then the Company may make such adjustments as are
reasonably required to comply with such section, including delaying any such
payments that would have been required to be paid to you pursuant to this
Agreement during the first six months following the Resignation Date until the
end of such six-month period in accordance with the requirements of
Section 409A. In addition, any expense reimbursement under Section 2(e), 3(a) or
13(b) hereof shall be made on or before the last day of the taxable year
following the taxable year in which such expense was incurred by you, and no
such reimbursement or the amount of expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year. The resignation of your employment on March 31, 2008 is
intended to constitute a “separation of service” for purposes of Section 409A.
Without limiting the generality of the foregoing, the amount of time that you
will provide in your capacity as a consultant to the Company shall not exceed
40% of the time spent by you in performing services for TSI Holdings and the
Company for the thirty-six months preceding the Resignation Date.
Notwithstanding any of the preceding, the Company makes no representations
regarding the tax treatment of any payments hereunder,

9



--------------------------------------------------------------------------------



 



and you shall be responsible for any and all applicable taxes, other than the
Company’s share of employment taxes on the payments during the Transition Period
described in Section 2.
     21. Third Party Beneficiaries. You acknowledge and agree that TSI Holdings
and all its direct and indirect subsidiaries (other than the Company) are third
party beneficiaries of this letter agreement. Without limiting the foregoing
sentence, TSI Holdings and such subsidiaries may enforce this letter agreement
against you.
     22. Notices. Any notices required or made pursuant to this Agreement will
be in writing and will be deemed to have been given when delivered or mailed by
United States certified mail, return receipt requested, postage prepaid, as
follows: if to you, to the address in the Company’s payroll records; if to the
Company, at 5 Penn Plaza, 4th Floor, New York, NY 10001, Attn: General Counsel,
or to such other address as either party may furnish to the other in writing in
accordance with this Section 22. Notices of change of address will be effective
only upon receipt.
     Acknowledged and accepted by:.

            TOWN SPORTS INTERNATIONAL, LLC
      By:   /s/ Alex Alimanestianu       Name:   Alex Alimanestianu       
Title:   Chief Executive Officer and President              /s/ Richard Pyle    
Richard Pyle             

             
STATE OF NEW YORK
    )      
 
  : ss.:    
COUNTY OF
    )      

     On the 22nd day of January, 2008, personally came Richard Pyle and being
duly sworn, acknowledged that he is the person described in and who executed the
foregoing Agreement and acknowledged that he executed same.

                  /s/ David M. Kastin     Notary Public             

10